Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-8 are pending in the instant application (Preliminary amendment filed 01/27/20).
Priority
This application is a 371 of PCT/JP2017/027890 filed 08/01/2017. 

Information Disclosure Statement
	Foreign language references listed in the Information Disclosure Statement(s) filed 05/10/2021, for which no English translation has been provided, have not been considered. If an English abstract or equivalent has been provided or available for a foreign language document then only the English abstract or equivalent has been considered. If a description of relevance of a reference has been taught in the International Search Report then only such relevance has been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamanaka et al (US 5,558,861).
	Yamanaka et al teaches cationized cellulose (col. 5, lines 5-54; examples 1, 2, 12 and claims). Therefore, Yamanaka et al anticipates instant claims 1-2 and 6-7.

Claim(s) 1-2 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi et al (US 2015/0283217 A1) and as evidenced by Journal of the American college of Toxicoloy (1988, 7(3), 335-351; ‘Toxicology’).
Shi et al teaches polyquaternium-10, which is cationized hydroxyethylcellulose (page 5, Table 7; paras 0007-0008 and claims).
According to Toxicology polyquaternium-10 is cationized hydroxyethylcellulose (Introduction).
Therefore, Shi et al anticipates instant claims 1-2 and 6-7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 2-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al (US 5,558,861) in view of Shi et al (US 2015/0283217 A1) and as evidenced by Journal of the American college of Toxicoloy (1988, 7(3), 335-351; ‘Toxicology’).
The teachings of Yamanaka and Shi are set forth above. Yamanaka does not teach cationized cellulose wherein R1 is –(CH2CH2O)m-H, R2 is C2-6 hydroxyalkylene and–(CH2CH2O)l as in claim 2 and the limitations of claims 3-5 and 8.
Shi et al teaches cationized hydroxyethylcellulose, which has the –(CH2CH2O)- moiety on it. Shi also teaches that these are used as wound dressings (para 0009).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to make the claimed cellulose derivatives and dressings since cationizedhydroxyethylcelluose is known in the art and is also useful as a wound dressing. 
One of ordinary skill in the art would be motivated to look for other cationized cellulose derivatives having the ethoxy or hydroxyalkylene moieties as in claims 2-5 and 8 for use as wound dressings.
Obviousness based on similarity of structure and function entails motivation to make the claimed compound in expectation that compounds similar in structure will have similar properties. Where prior art compound essentially brackets the claimed compounds and are well known wound dressing agents, one of ordinary skill in the art would be motivated to make the claimed compounds in searching for new wound dressing agents. In re Payne, 606 F. 2d 303, 203, USPQ, 245, 254-55 (C.C.P.A. 1979).


Conclusion
Pending claims 1-8 are rejected

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GANAPATHY KRISHNAN/            Primary Examiner, Art Unit 1623